                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN
                                 MILWAUKEE DIVISION



MELISSA KLOTKA

               Plaintiff,
                                                           Case No.: 19-cv-328
       v.

ONLINE TRADING ACADEMY

               Defendant


            VOLUNTARY STIPULATION OF DISMISSAL WITHOUT PREJUDICE


       The parties hereby stipulate pursuant to FED. R. CIV. P. 41(a)(1)(A)(ii) that this matter

may be dismissed without prejudice and without costs to either party.

       Dated: April 22, 2019                By:_s/ Scott S. Luzi___________
                                            Scott S. Luzi, SBN 1067405
                                            Walcheske & Luzi, LLC
                                            15850 W. Bluemound Road, Suite 304
                                            Brookfield, Wisconsin 53005
                                            Telephone: (262) 780-1953
                                            Email: sluzi@walcheskeluzi.com

                                            Attorneys for Plaintiff

       Dated: April 22, 2019                By: s/ Kurt A._Goehre
                                            Kurt A. Goehre, SBN 1068003
                                            Conway, Olejniczak & Jerry, S.C.
                                            231 S. Adams Street
                                            P.O. Box 23200
                                            Green Bay, Wisconsin 54305
                                            Telephone: (920) 437-0476
                                            Email: kag@lcojlaw.com

                                            Attorneys for Defendant




            Case 2:19-cv-00328-JPS Filed 04/22/19 Page 1 of 1 Document 11
